Citation Nr: 0511257	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-22 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was last before the Board in May 2004, it was 
remanded for additional development.

The Board notes that in written argument submitted in March 
2005, the veteran's representative incorrectly identified the 
issue on appeal as entitlement to service connection for 
"psychiatric disorder to include Post Traumatic Stress 
Disorder."  The issue currently on appeal is limited to 
entitlement to service connection for PTSD.  If the veteran 
or his representative believes that service connection is 
warranted for any other psychiatric disorder(s), they should 
so inform the RO, which should respond appropriately to any 
such clarification received from the veteran or his 
representative.


REMAND

The Board notes that in the May 2004 Board Remand, a VA 
examination was ordered.  It was requested that the examiner 
confirm or rule out a diagnosis of PTSD.  In addition, it was 
requested that the examiner provide an opinion as to whether 
the veteran's behavioral problems attributed to personality 
disorders in service were instead behavioral changes 
resulting from his alleged stressor.  The Remand also 
directed the RO or the Appeals Management Center (AMC) to 
undertake any development required to verify the veteran's 
alleged stressors.  Documentation of record indicates that in 
November 2004, the AMC initiated a request for the required 
examination; however, neither the report of the requested 
examination nor documentation indicating that the veteran 
failed to report for the examination is of record.  

Moreover, the May 2004 Board Remand directed the RO or the 
AMC to send the veteran a letter in compliance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any pertinent evidence in his 
possession.  The claims folder contains an April 2004 letter 
that meets these requirements; however, part of the typed 
address on the first page of the letter is incorrect.  
Although there is a handwritten correction on the letter, the 
Board cannot be sure that the letter was properly addressed 
at the time it was mailed.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the May 2004 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions: 

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any 
pertinent evidence in his possession.  In 
particular, the RO should request the 
veteran to provide as much detail as 
possible concerning the alleged in-
service stressor upon which his claim is 
based.  In addition, the RO should inform 
the veteran that he may submit "buddy" 
statements in order to help substantiate 
his alleged stressor. 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.   
 
3.  The RO should then undertake any 
indicated development to verify the 
veteran's alleged stressor(s).

4.  If the veteran underwent a VA 
psychiatric examination in response to 
the November 2004 initiative by the AMC, 
the report of the examination should be 
associated with the claims folder.  If he 
failed to appear for the examination, 
documentation of this fact and 
documentation showing that he was 
properly notified of the examination 
should be associated with the claims 
folder.

5.  If the required examination was not 
performed because the veteran was not 
properly notified of the examination or 
if there is other good cause for the 
veteran's failure to report for the 
examination, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis must be 
identified.  If PTSD is ruled out, the 
examiner must explain why the veteran 
does not meet the criteria for this 
diagnosis.

The examiner should also provide an 
opinion, with the supporting rationale, 
as to whether the behavioral problems 
attributed to personality disorders in 
service were instead behavioral changes 
resulting from the alleged stressor of 
witnessing a fatal motor vehicle accident 
in service and/or other service 
stressors.

6.  Then, the RO should adjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before returning the claims 
folder to the Board for further appellate 
action.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




